EXHIBIT 10.21
 
 
AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
AGREEMENT, dated as of December 9, 2015, and effective as of, December 9, 2015,
among U.S. Global Investors Funds, a Delaware statutory trust (the “Trust”), on
its own behalf and on behalf of each of the Funds listed on Appendix A to this
Agreement (each a “Fund” and together, the “Funds”), and U.S. Global Investors,
Inc., a Texas corporation, and any successor thereto (the “Administrator”), with
respect to each Fund named in Appendix A to this Agreement, as may be amended
from time to time.

 
WHEREAS, the Trust is engaged in business as an open-end investment company
registered under the Investment Company Act of 1940, as amended (the “1940
Act”); and

 
WHEREAS, the Trust desires to retain the Administrator and its permitted
designees to provide certain administrative services (the “Services”) to the
Funds and with respect to the share classes of those Funds (the “Classes”) on
the terms set out in this Agreement, and the Administrator and its designees are
willing to provide the Services to the Funds and Classes on the terms set out in
this Agreement.

 
NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, the parties agree as follows:

 
1. Appointment. The Trust appoints the Administrator to provide the Services set
out in Appendix B to this Agreement for the benefit of the Trust and the Funds.
The Administrator accepts its appointment and agrees to provide the Services for
the compensation set out in this Agreement. Each new series of the Trust and
share class thereof established in the future by the Trust shall automatically
become a “Fund” or “Class,” respectively, for all purposes hereunder as if it
were listed in Appendix A, absent written notification to the contrary by either
the Trust or the Administrator.

 
2. Duties of the Administrator. The Administrator shall, at its expense, provide
the services set forth in Appendix B in connection with the operations of the
Trust and the Funds.


The parties hereto hereby acknowledge and agree that, for single class Funds,
all of the administration services listed in Appendix B are provided at the Fund
level and that, for multi- class Funds, certain of the administration services
listed in Appendix B are provided, to some degree, at the Fund level
(“Fund-Level Duties”). Additionally, the parties hereto hereby acknowledge and
agree that, for multi-class Funds, certain of the administration services listed
in Appendix B are provided in their entirety or to a different degree at the
Class level (“Class-Level Duties”).
 
In performing all services under this Agreement, the Administrator shall: (a)
act in conformity with the Trust’s Agreement and Declaration of Trust and
By-Laws, the 1940 Act, and any other applicable laws as may be amended from time
to time, and all relevant rules


 
 

--------------------------------------------------------------------------------

 
 
thereunder, and with the Trust’s registration statement under the Securities Act
of 1933 and the 1940 Act, as may be amended from time to time; (b) consult and
coordinate with legal counsel to the Trust as necessary and appropriate; and (c)
advise and report to the Trust and its legal counsel, as necessary and
appropriate, with respect to any compliance or other matters that come to its
attention.

 
3.  Fees.
 
(a) In consideration of the Fund-Level Duties and Class-Level Duties rendered by
the Administrator under this Agreement for each multi-class Fund, the Trust
shall pay the Administrator a Fund-Level Fee and Class-Level Fee, respectively,
as shown on Appendix C. In consideration of the duties rendered by the
Administrator under this Agreement for each single class Fund, the Trust shall
pay the Administrator a fee, as shown on Appendix C. The fees payable pursuant
to this Paragraph shall be calculated based on the average daily value (as
determined on each business day at the time set forth in each Fund’s prospectus
for determining net asset value per share) of each Fund’s or Class’s net assets,
as appropriate, during the preceding month.

 
(b) The Administrator may from time to time agree not to impose all or a portion
of its fee otherwise payable under this Agreement and/or undertake to pay or
reimburse the Trust for all or a portion of its expenses not otherwise required
to be paid by or reimbursed by the Administrator. Unless otherwise agreed, any
fee reduction or undertaking may be discontinued or modified by the
Administrator at any time. The Administrator reserves the right to recoup any
waived fees or expenses payable under this Agreement for a period of up to three
years from the date of the waiver of such fees and expenses.

 
(c) For the month and year in which this Agreement becomes effective or
terminates, there will be an appropriate pro ration of any fee based on the
number of days that the Agreement is in effect during such month and year,
respectively.

 
(d) The Administrator will not be required to pay expenses of any activity which
is primarily intended to result in the sale of shares of a Fund if and to the
extent that such expenses are required to be borne by a principal underwriter
which acts as the distributor of a Fund’s shares pursuant to an underwriting
agreement which provides that the underwriter shall assume some or all of such
expenses.

 
4.  Expenses.
 
(a) Except as otherwise provided in this Agreement, the Administrator will pay
all costs it incurs in connection with the performance of its duties under this
Agreement. The Administrator will pay the compensation and expenses of all of
its personnel and will make available, without expense to the Trust, the
services of its officers and employees as may duly be elected officers or
Trustees of the Trust, subject to their individual consent to serve and to any
limitations imposed by law. Nothing in this Paragraph 4 shall preclude or
prevent the Trust from paying expenses not enumerated in Subparagraph (b) below,
including but not limited to


 
 

--------------------------------------------------------------------------------

 
 
expenses incurred in the course of the Administrator providing additional
services to the Trust that are not currently contemplated by this Agreement.

 
(b) The Administrator will not be required to pay any expenses of the Trust
other than those specifically allocated to the Administrator in this Agreement.
In particular, but without limiting the generality of the previous sentence, the
Administrator will not be required to pay the Trust expenses set forth below.
The expenses of the Trust shall include, without limitation:


(i) the charges and expenses of any registrar, stock transfer or dividend
disbursing agent, custodian, or depository appointed by the Trust for the
safekeeping of its cash, portfolio securities and other property;
 
(ii)  the charges and expenses of the Trust’s independent auditors;
 
(iii) brokerage commissions and other costs in connection with transactions in
the portfolio securities of the Trust;
 
(iv) all taxes, including issuance and transfer taxes, and corporate fees
payable by the Trust to Federal, state or other governmental agencies;
 
(v)  the cost of stock certificates (if any) representing shares of the Trust;
 
(vi) expenses involved in registering and maintaining registrations of the Trust
and of its shares with the U.S. Securities and Exchange Commission and various
states and other jurisdictions;
 
(vii) all expenses of shareholders’ and Trustees’ meetings, including meetings
of committees, and of preparing, printing and mailing proxy statements and
solicitations of proxies, quarterly reports, semi-annual reports, annual reports
and other communications to shareholders;
 
(viii) all expenses of preparing and setting in type, prospectuses, and expenses
of printing and mailing the same to shareholders (but not expenses of printing
and mailing of prospectuses and literature used for promotional purposes);
 
(ix) compensation and travel expenses of Trustees who are not “interested
persons” within the meaning of the 1940 Act (“Independent Trustees”);
 
(x) the expenses of furnishing or causing to be furnished, to each shareholder
an account statement, including the expense of mailing such statements;
 
(xi) charges and expenses of legal counsel in connection with matters relating
to the Trust, including, without limitation, legal services rendered by counsel
to the Trust’s Independent Trustees, or the services of other legal counsel
retained by the Trust’s Independent Trustees;
 
 
 

--------------------------------------------------------------------------------

 
 
(xii) the cost and expenses of senior management with respect to transfer agent
oversight and related operational issues, including the coordination of
reporting to the Trust’s Board of Trustees (the “Board”);
 
(xiii) the cost and expense of maintaining the books and records of the Trust,
including general ledger accounting;
 
(xiv) the expense of obtaining and maintaining fidelity bond as required by
Section 17(g) of the 1940 Act and the expense of maintaining director’s and
officer’s insurance for the Trust and the Trustees and officers of the Trust;
 
(xv)  interest payable on Trust borrowings;
 
(xvi)  postage; and
 
(xvii) such non-recurring or extraordinary expenses as they may arise, including
those relating to actions, suits or proceedings to which the Trust is a party
and the legal obligation which the Trust may have to indemnify the Trust’s
Trustees and officers with respect thereto.
 
5.  Delegation.
 
(a) The Administrator, upon prior notice to the Trust and in compliance with
applicable law, may delegate any of the Services, or adjust any prior
delegation, to any other person or persons that the Administrator controls, is
controlled by, or is under common control with, or to specified employees of any
such persons, to the extent permitted by applicable law.

 
(b) Subject to prior approval of a majority of the members of the Board,
including a majority of the Trustees who are not “interested persons,” and, to
the extent required by applicable law, by the shareholders of a Fund, the
Administrator, upon prior consent of the Trust and in compliance with applicable
law, may delegate or outsource any of the Services, or adjust any prior
delegation or outsourcing, to any other person or persons unaffiliated with the
Administrator or to specified employees of any such persons, to the extent
permitted by applicable law.

 
(c) Notwithstanding any delegation under clauses (a) or (b) of this Section 5,
the Administrator will continue to supervise the Services provided by such
persons or employees  and any delegation will not relieve the Administrator of
any of its obligations under this Agreement.

 
6. Compliance with Rule 38a-1. The Administrator shall maintain policies and
procedures relating to the services it provides pursuant to this Agreement that
are reasonably designed to prevent violations of the federal securities laws,
and shall employ personnel to administer the policies and procedures who have
the requisite level of skill and competence required to effectively discharge
its responsibilities.

 
7. Books and Records. The Administrator will maintain the books and records with
respect to each Fund relating to the Services it provides pursuant to this
Agreement and as are


 
 

--------------------------------------------------------------------------------

 
 
required pursuant to the 1940 Act and the rules thereunder. In compliance with
the requirements of Rule 31a-3 under the 1940 Act, the Administrator hereby
agrees that all records which it maintains for each Fund are the property of
such Fund and further agrees to surrender promptly to a Fund any of such records
upon the Fund’s request. The Administrator further agrees to preserve for the
periods prescribed by Rule 31a-2 under the 1940 Act the foregoing records
required to be maintained by Rule 31a-1 under the 1940 Act.

 
8. Reports to Administrator. Each Fund shall furnish or otherwise make available
to the Administrator such copies of that Fund’s prospectus, statement of
additional information, financial statements, proxy statements, reports, and
other information relating to its business and affairs as the Administrator may,
at any time or from time to time, reasonably require in order to discharge its
obligations under this Agreement.

 
9. Reports to Each Fund. The Administrator shall prepare and furnish to each
Fund such reports, statistical data and other information in such form and at
such intervals as such Fund may reasonably request.

 
10. Independent Contractor. In the performance of its duties hereunder, the
Administrator is and shall be an independent contractor and, unless otherwise
expressly provided herein or otherwise authorized in writing, shall have no
authority to act for or represent the Trust or any Fund in any way or otherwise
be deemed to be an agent of the Trust or any Fund.

 
11. Confidentiality. Subject to the duties of the Administrator and the Trust to
comply with the applicable law, including any demand of any regulatory or taxing
authority having jurisdiction, the parties hereto shall treat as confidential
all information pertaining to a Fund and the Trust and the actions of the
Adviser and the Funds in respect thereof.

 
12. Non-Exclusive Services. The services of the Administrator to the Trust are
not to be deemed exclusive, the Administrator being free to render services to
others and engage in other activities, provided, however, that such other
services and activities do not, during the term of this Agreement, interfere, in
a material manner, with the Administrator’s ability to meet all of its
obligations with respect to rendering services to the Trust hereunder.

 
13. Effect of Agreement. Nothing herein contained shall be deemed to require the
Trust or any Fund to take any action contrary to the Agreement and Declaration
of Trust or By- laws of the Trust or any applicable law, regulation or order to
which it is subject or by which it is bound, or to relieve or deprive the
Trustees of their responsibility for and control of the conduct of the business
and affairs of the Fund or Trust.

 
14. Limitation of Liability and Indemnification. The Administrator shall
exercise its best judgment in rendering the services under this Agreement. The
Administrator shall not be liable for any error of judgment or mistake of law or
for any loss suffered by a Fund or a Fund’s shareholders in connection with the
matters to which this Agreement relates, provided that nothing herein shall be
deemed to protect or purport to protect the Administrator against any liability
to a Fund or to its shareholders to which the Administrator would otherwise be
subject by reason of willful misfeasance, bad faith or gross negligence on its
part in the performance of its duties or by reason of the Administrator’s
reckless disregard of its obligations and duties


 
 

--------------------------------------------------------------------------------

 
 
under this Agreement. The Trust shall indemnify and hold harmless the
Administrator and its affiliated and controlling persons (as those terms are
defined in Section 2(a)(3) of the 1940 Act and Section 15 of the 1933 Act,
respectively) against any and all losses, claims, damages, liabilities or
litigation (including reasonable legal and other expenses) by reason of or
arising out of any error of judgment or mistake of law or for any loss suffered
by a Fund or a Fund’s shareholders in connection with the matters to which this
Agreement relates, provided that the Administrator’s actions or omissions do not
rise to the level of willful misfeasance, bad faith, gross negligence or
reckless disregard of its obligations and duties under this Agreement. The
Administrator shall indemnify and hold harmless the Trust, including its series,
and its affiliated and controlling persons (as defined above) against any and
all losses, claims, damages, liabilities or litigation (including reasonable
legal and other expenses) by reason of or arising out of the Administrator’s
willful misfeasance, bad faith or gross negligence on its part in the
performance of its duties or by reason of the Administrator’s reckless disregard
of its obligations and duties under this Agreement. It is expressly agreed that
the obligations of the Administrator hereunder shall not be binding upon any
shareholders, nominees, officers, agents or employees of the Administrator
personally, but bind only the assets and property of the Administrator,
respectively.

 
15. Trust and Shareholder Liability. The Administrator is hereby expressly put
on notice of the limitation of shareholder liability as set forth in the
Agreement and Declaration of Trust of the Trust and agrees that obligations
assumed by the Trust and/or a Fund pursuant to this Agreement shall be limited
in all cases to that Trust and/or the Fund and its assets, and if the liability
relates to one or more Funds, the obligations hereunder shall be limited to the
respective assets of such Fund or Funds. The Administrator further agrees that
they shall not seek satisfaction of any such obligation from the shareholders or
any individual shareholder of a Fund, nor from the Trustees, any individual
Trustee of the Trust or any of the Trust’s officers, employees or agents,
whether past, present or future shall be personally liable therefor.

 
16. Force Majeure. The Administrator shall not be liable for delays or errors
occurring by reason of circumstances beyond its control, including but not
limited to acts of civil or military authority, national emergencies, work
stoppages, fire, flood, catastrophe, acts of God, insurrection, war, riot, or
failure of communication or power supply. In the event of equipment breakdowns
beyond its control, the Administrator shall take reasonable steps to minimize
service interruptions but shall have no liability with respect thereto.

 
17. Duration and Termination. This Agreement shall become effective as of the
date written above with respect to the Trust, and with respect to each Fund as
indicated in Schedule A and shall remain in full force and effect until one year
after the date written above. Thereafter, if not terminated, this Agreement
shall continue automatically for successive terms of one year, subject to annual
renewal as provided in Section 17(a) hereof and unless terminated as set forth
in Sections 17(b) and (c) hereof:

 
(a) The Agreement shall be approved annually with respect to a Fund (1) by a
vote of a majority of the Trust’s Board who are not “interested persons” of the
Trust or (2) by a vote of a “majority of the outstanding voting securities” of
the Fund.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Either party hereto may, at any time on sixty (60) days’ prior written
notice to the other, terminate this Agreement with respect to a Fund or the
Trust as a whole, without payment of any penalty. With respect to a Fund,
termination may be authorized by action of the Board of the Trust or by a vote
of a majority of the outstanding voting securities of the Fund.

 
(c) Either party hereto may terminate this Agreement with respect to a Fund or
the Trust as a whole, upon a material breach of the other party with respect to
that party’s obligations under this Agreement. The party in material breach of
this Agreement will be permitted a period of no more than sixty (60) days’ to
remedy the breach. Failure to remedy such breach will result in termination of
this Agreement without payment of any penalty by the non-breaching party.

 
In the event of termination of this Agreement for any reason, the Administrator
shall, immediately upon notice of termination or on such later date as may be
specified in such notice, cease all activity on behalf of the Trust and each
Fund and, with respect to any of its assets, except as otherwise required by any
fiduciary duties of the Administrator under applicable law.  In addition, the
Administrator shall deliver the all books and records to the Trust by such means
and in accordance with such schedule as the Trust shall direct and shall
otherwise cooperate, as reasonably directed by the Trust, in the transition of
administrative duties to any successor of the Administrator.

 
18. Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought, and no material amendment of this Agreement as to a the
Trust or a Fund shall be effective until approved by the Board.

 
19. Definitions. As used in this Agreement, the terms “majority of the
outstanding voting securities,” “interested person,” and “affiliated person”
shall have the same meanings as such terms have in the 1940 Act.

 
20. Interpretation of Terms. Any question of interpretation of any term or
provision of this Agreement having a counterpart in or otherwise derived from a
term or provision of the 1940 Act shall be resolved by reference to such term or
provision of the 1940 Act and to interpretation thereof, if any, by the United
States courts or, in the absence of any controlling decision of any such court,
by rules, regulations or orders of the SEC validly issued pursuant to the 1940
Act. Where the effect of a requirement of the 1940 Act reflected in any
provision of this Agreement is altered by a rule, regulation or order of the
SEC, whether of special or general application, such provision shall be deemed
to incorporate the effect of such rule, regulation or order.

 
21. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings relating to the subject matter hereof.

 
22. Notices. All notices required to be given pursuant to this Agreement shall
be delivered or mailed to the last known business address of the Trust (attn:
[Secretary]) or the


 
 

--------------------------------------------------------------------------------

 
 
Administrator (attn: [President]) (or to such other address or contact as shall
be designated by the Trust or the Administrator in a written notice to the other
party) in person or by registered or certified mail or a private mail or
delivery service providing the sender with notice of receipt. Notice shall be
deemed given on the date delivered or mailed in accordance with this Paragraph
22.

 
23. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
principles thereof, and in accordance with the 1940 Act. To the extent that the
applicable laws of the State of Delaware conflict with the applicable provisions
of the 1940 Act, the latter shall control.


24. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors.


25. Paragraph Headings. The headings of paragraphs contained in this Agreement
are provided for convenience only, form no part of this Agreement and shall not
affect its construction.


26. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by
their respective officers thereunto duly authorized, as of the day and year
first above written.




 
U.S. GLOBAL INVESTORS FUNDS                                                U.S.
GLOBAL INVESTORS, INC.
 
By: /s/ David
Tucker                                                                          By:
/s/ Susan B. McGee
 
David
Tucker                                                                                     
Susan B. McGee
 
Chairman                                                                                           
 President/General Counsel
 


 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A


 
The following Funds of the Trust and the classes thereof are subject to this
Agreement:
 
Name of Fund
Investor Class Shares
Institutional Class Shares
All American Equity Fund
X
 
China Region Fund
X
 
Emerging Europe Fund
X
X
Global Resources Fund
X
X
Gold and Precious Metals Fund
X
X
Holmes Macro Trends Fund
X
 
Near-Term Tax Free Fund
X
 
World Precious Minerals Fund
X
X
U.S. Government Securities Ultra-Short Bond Fund
X
 

 
 


 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B
ADMINISTRATIVE SERVICES
 
Subject to the oversight and control of the Board, the Administrator will
manage, supervise and conduct all business and affairs of the Trust in
connection with its operation as an open-end investment company, other than
those governed by the Investment Advisory Agreement or otherwise provided by
other parties, including without limitation the Services set forth below as they
may be amended from time to time. The table below identifies which Services are
generally considered to be Fund-Level Duties and Class-Level Duties. Certain of
the Services may be considered a Class-Level Duty in their entirety and others
may have both Fund-Level Duty and Class-Level Duty components. The
categorization of Services as Fund- Level Duties or Class-Level Duties may vary
depending on the facts and circumstances involved in the provision of any
particular Service.

 

 
Services
Fund-Level Duty
Class-Level Duty
1
Provide the Trust with personnel as are reasonably necessary to perform the
Services
X
 
2
Assist in the preparation, distribution and utilization of comprehensive
compliance materials pursuant to Rule 38a-1 of the 1940 Act, including
compliance manuals and checklists; assist in the development of compliance
guidelines and procedures to improve overall compliance by the Trust and its
various agents
X
 
3
Assist in the monitoring of overall compliance with Rule 38a-1 by the Trust and
its various agents including assisting with the coordination, preparation and
submission of reports required by Rule 38-1 of the 1940 Act
X
 
4
Assist with proposing and carrying out policies directed at operational problem
inquiry and resolution concerning actual or potential compliance violations,
valuation of complex securities, securities trading in problematic markets or
correction of pricing errors
X
 
5
Assist in the preparation of reports and meeting materials to the Board and to
existing shareholders
X
X
6
Assist in the preparation and filing of periodic updates to the Trust’s
prospectus and statement of additional information
 
X
7
Assist in the preparation and filing of any currently required or to be required
reports filed with the Securities and Exchange Commission and other regulatory
and self- regulatory authorities including, but not limited to, preliminary and
definitive proxy materials, post-effective amendments to the Registration
Statement, semi-annual
 
X

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Services
Fund-Level Duty
Class-Level Duty
 
reports on Form N-SAR, Form N-CSR, Form N-Q, Form N-PX, and notices pursuant to
Rule 24f-2 under the 1940 Act
   
8
Assist in the preparation and filing of any regulatory reports as required by
any regulatory agency
X
 
9
Assist in the preparation, updating and maintenance of copies of documents, such
as charter documents, by-laws and foreign qualification filings
X
 
10
Assist with the continuing awareness of significant emerging regulatory and
legislative developments that may affect the Funds, and provide related planning
assistance where requested or appropriate
X
 
11
Assist the Trust in the handling of routine regulatory examinations and work
closely with the Trust’s legal counsel in response to any non-routine regulatory
matters
X
 
12
Assist with the determination and publication of the net asset value of each
Fund in accordance with the valuation procedures and  policies adopted from time
to time by the Board
 
X
13
Assist with the accounting for dividends and interest received by the Funds, as
requested
 
X
14
Review the calculation of fees to the Funds’ investment adviser and
Administrator
 
X
15
Assist with the allocation of each Fund’s Rule 12b-1 expenses, as requested, and
prepare related reports
 
X
16
Assist with the monitoring of the Trust’s compliance with its registration
statement
 
X
17
Assist with the monitoring of the Trust’s compliance with the Internal Revenue
Code, and the regulations promulgated thereunder
X
 
18
Assist with the supervision and negotiation of contractual arrangements with (to
the extent appropriate) and monitoring of the performance of incumbent third
party accounting agents, custodians, depositories, transfer agents, pricing
agents, independent accountants and auditors, attorneys, printers, insurers and
other persons in any capacity deemed to be necessary or desirable to Trust or
Fund operations
 
X
19
Provide operational assistance for the Funds’ transfer agent as needed,
including:
 
(a) ) facilitate calls with VIP shareholders;
(b) approve exceptions to policies;
(c) assist in resolution of operational issues that may
X
X

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Services
Fund-Level Duty
Class-Level Duty
 
arise;
(d) educate and train telephone representatives;
(e)  review monthly invoicing; and
    (f) Assist with the coordination of periodic reporting by the transfer agent
to the Board, as requested by the Board.
   
20
Assist with oversight of the Funds’ fund accounting and administrative services
third party service provider
X
X
21
Assist with the oversight of the Funds’ custodian
X
 
22
Assist with the monitoring of the valuation of portfolio securities and monitor
compliance with Board-approved valuation procedures
X
 
23
Assist in establishing the accounting and tax policies of each Fund, as
requested
X
 
24
Assist in the resolution of accounting issues that may arise with respect to
each Fund’s operations and consulting with each Fund’s independent accountants,
legal counsel and each Fund's other agents as necessary in connection therewith
 
X
25
Assist with the monitoring of each Fund’s operating expense budgets
 
X
26
Assist with the review of each Fund’s bills, as appropriate
 
X
27
Assist each Fund in determining the amount of dividends and distributions
available to be paid by each Fund to its shareholders
 
X
28
Provide the Board with periodic and special reports as the Board may reasonably
request, including but not limited to reports concerning the services of the
Administrator and custodian
 
X
29
Provide assistance with investor and public relations matters
 
X
30
Otherwise assist the Trust as it may reasonably request in the conduct of each
Fund’s business
X
X

 
 

--------------------------------------------------------------------------------

 